Citation Nr: 0428711	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  99-20 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
December 1977 rating decision that denied service connection 
for nervous and headache (claimed as migraines) disorders.

2.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for major depression 
with psychotic features.

3.  Entitlement to an effective date earlier than July 24, 
1997 for the grant of service connection for chronic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 Hearing 
Officer Decision by the Manila, Philippines, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
established service connection and assigned a 100 percent 
disability rating for "major depression with psychotic 
features" and a 30 percent disability rating for "chronic 
headache[s]," both effective from July 24, 1997.  

The veteran testified at an RO hearing in July 1999.  A copy 
of the transcript is associated with the claims file.

In February 2001, the Board remanded the case to the RO for 
further development to include adjudication of the issue of 
CUE in a rating decision issued December 9, 1977.  In a June 
2001 rating decision issued in July 2001, the RO found that 
the December 1977 rating decision was not clearly and 
unmistakably erroneous.

In the February 2001 Board remand, the earlier effective date 
issues were characterized as entitlement to an effective date 
earlier than July 24, 1997 for the grant of service 
connection and the assignment of a 100 percent disability 
rating for major depression with psychotic features and for 
entitlement to an effective date earlier than July 24, 1997 
for the grant of service connection and the assignment of a 
30 percent disability rating for chronic headaches.  As the 
ratings for the disabilities in issue have remained unchanged 
since the December 1998 rating decision, these two issues 
have be recharacterized, as shown above, to reflect that an 
earlier effective date for the award of service connection is 
the issue in both instances.  

In a decision dated March 7, 2003, the Board denied the 
veteran's claims.

In a letter dated August 11, 2004, the Board noted that in 
correspondence, which was received by the Manila Regional 
Office June 9, 2003, the veteran indicated that he wanted his 
claim to be forwarded to the United States Court of Appeals 
for Veterans Claims (Court) so that it could reconsider the 
Board's denial.  The veteran's claim file was forwarded to 
his national representative, who, in October 2003, filed a 
motion for reconsideration of and, alternatively to vacate, 
the Board's March 2003 decision denying the veteran's claims.  
In a November 2003 letter denying the October 2003 motion for 
reconsideration of the Board's March 2003 decision, the Board 
noted that the veteran's motion to vacate the Board's March 
7, 2003 decision pursuant to 38 C.F.R. § 20.904 would be 
addressed separately.  In the August 2004 letter, the Board 
asked the veteran to clarify whether he wanted to pursue a 
motion to vacate or an appeal to the Court.  If there was no 
response within 30 days of the date of that letter, the Board 
would assume that the veteran wanted to file an appeal with 
the Court.  In a response received by the Board on September 
28, 2004, the veteran indicated that he wanted to proceed 
with the motion to vacate.  In simultaneously issued 
decision, the Board has vacated the March 7, 2003 Board 
decision, rendering the veteran's notice of appeal (NOA) to 
the Court moot.  If he wishes, the veteran is free to appeal 
the Board decision herein.

A review of the record shows that, in October 2003, the 
veteran requested entitlement to special monthly compensation 
based on the need for regular aid and attendance.  This issue 
is referred to the RO for appropriate action.

The earlier effective date issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  In a December 1977 rating decision, the San Francisco, 
California Regional Office denied service connection for a 
nervous condition (diagnosed as schizophrenia, schizo-
affective type) and headaches (claimed as migraines) as shown 
not to be related to service and provided the veteran with a 
copy of his appellate rights, at his address of record the 
following month.  The notification letter was returned as 
"not deliverable as addressed, unable to forward."

2.  As the veteran failed to file a timely appeal to the 
December 9, 1977 rating decision, it became final.

3.  At the time of the December 1977 rating decision there 
was no competent medical evidence linking a diagnosed 
psychiatric or headache disorder to service.

4.  The December 1977 rating decision was consistent with and 
supported by the existing record and legal authority.




CONCLUSION OF LAW

No CUE exists in a December 1977 rating decision denying 
entitlement to service connection for a nervous condition 
(diagnosed as schizophrenia, schizo-affective type) and 
headaches (claimed as migraines).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In January 1977, the San Francisco Regional Office received 
the veteran's original claim for service connection for 
nervous and skin conditions and migraine headaches.  

In a rating decision dated December 9, 1977, the San 
Francisco Regional Office (San Francisco RO) denied service 
connection for a nervous condition (diagnosed as 
schizophrenia, schizo-affective type), acne vulgaris and 
headaches, indicating that these disorders were not incurred 
in nor aggravated by service and denied entitlement to a 
nonservice-connected pension.  That decision was based on the 
facts, that while the veteran reported a history of a head 
injury at the age of 12 on his enlistment examination, he did 
not seek or require treatment for headaches in service even 
though there were complaints of headaches after service 
diagnosed as probably tension headaches.  Service medical 
records were negative for any diagnosis or clear evidence of 
the existence of any psychiatric disorder.  The veteran 
reported two suicide attempts one in 1975 and another in 
December 1976, the latter of which led to hospitalization at 
the Palo Alto VA Medical Center (VAMC).  He was later 
hospitalized at the Palo Alto VAMC in May and June 1977 for 
loneliness and depression, where he was diagnosed with 
schizophrenic reaction, schizo-affective type, and headache, 
probably tension.  The VA examiner did not provide an opinion 
linking these disorders to service.

In a letter dated January 6, 1978, the San Francisco RO 
notified the veteran of the denial and provided him with a 
copy of his appellate rights, at his address of record.  The 
notification letter was returned as "not deliverable as 
addressed, unable to forward."

While hospitalized in January 1978, the veteran was notified 
by the Social Security Administration (SSA) that he was 
disabled for their purposes as of June 1976.

Subsequently, the veteran specifically reopened his claim for 
a nonservice-connected pension.  In a July 1980 rating 
decision, resolving reasonable doubt in the veteran's favor, 
the San Francisco RO granted a nonservice-connected pension, 
effective from July 1979.  The San Francisco RO noted that 
the April 1980 VA examination was not substantially different 
from the last one in 1977, except that the examiner felt that 
a diagnosis of schizophrenia was not appropriate; he was of 
the opinion that the proper diagnosis was borderline 
personality versus latent schizophrenia noting the veteran's 
history of extremely poor interpersonal relationships.  The 
diagnoses included psychogenic headaches, vascular (migraine) 
headaches, or histamine headaches.  The San Francisco RO 
confirmed its earlier denial of service connection for 
psychosis, migraine headaches and skin condition in the 
November 1980 letter that informed the veteran of his pension 
award and his appellate rights.  But the veteran did not file 
an appeal within one year of notification; and that decision 
became final.

In January and May 1991, the RO received letters addressed to 
the Secretary of VA and the President, requesting that his 
service connection claims be reopened.  In response, in a 
letter dated May 30, 1991, the RO informed the veteran that 
the December 1977 rating decision was final and advised him 
that he must submit new and material evidence to reopen his 
claims.  The veteran did not submit any evidence in response.

On July 24, 1997, the Manila RO received another claim to 
reopen the veteran's service connection claims for a nervous 
condition to include depression and for severe migraine 
headaches.  

November 1997 VA examiners diagnosed the veteran with major 
depression with psychotic features and muscle contraction 
headaches.

At a November 1998 RO hearing, the veteran submitted a copy 
of a February 1998 letter from the Department of the Navy, 
which showed he enlisted in the Navy for four years but was 
discharged by reason of "unsuitability" due to substandard 
personal behavior.  He was found unfit for further duty due 
to frequent involvement of a discreditable nature with 
military authorities (assault), wrongful appropriation, an 
unspecified period of unauthorized absence, and an 
established pattern of shirking duties (failure to obey a 
lawful order).  The Board for Correction of Naval Records 
denied his request for recharacterization of his discharge 
from "general discharge" to "honorable."  They concluded that 
the veteran was guilty of too much misconduct in only nine 
months of service.

In a December 1998 rating decision, the Manila Hearing 
Officer reopened his claims and granted entitlement to 
service connection for major depression with psychotic 
features and for chronic headache[s], assigning 100 and 30 
percent evaluations, respectively, effective from July 24, 
1997, the date of receipt of the reopened claims for service 
connection.  In that decision, the Manila Hearing Officer 
noted that the veteran's psychiatric symptoms originated 
during service and had continued until the present and that, 
even though the veteran's headache disorder was not diagnosed 
within one year from discharge, there had been sufficient 
symptoms to establish that the disorder originated in 
service.  

The veteran appealed the effective date of the service 
connection awards and testified at a July 1999 RO hearing, 
contending that he should have been granted service 
connection back to January 1977, the date of the original 
claim, as his symptoms had their onset in service.  

In an October 2000 appellant's brief, the veteran's 
representative argued that the San Francisco Regional Office 
committed CUE in its December 1977 rating decision for 
failing to grant service connection for major depression.  He 
noted that the veteran initially submitted a claim for 
service connection in January 1977 but a December 1977 rating 
decision denied the veteran's claim and no appeal was filed 
within one year.

II.  Pertinent Criteria

A.  Service Connection

As extant at the time of the December 1977 rating decision, 
in order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. § 3.303 (1977, 2003).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 19.112, 19.113, 19.116, 19.118 (1977), [38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003)].

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 19.118(a), 19.153 (1977) [38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2003)].

The claimant and his representative, if any, will be informed 
of the right to initiate an appeal by the filing of a notice 
of disagreement in writing, and the time limit within which 
such notice must be filed.  This information will be included 
in each notice of a benefits determination by the RO.  See 
38 C.F.R. § 19.109 (1977).  While it is contemplated that the 
RO will give the proper notice of the right to appeal and the 
time limit, failure to notify the claimant of the right to 
such appellate review or of the time limit applicable to a 
notice of disagreement or substantive appeal will not extend 
the applicable period for taking this action.  See 38 C.F.R. 
§ 19.110 (1977).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (1977, 2003).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1977, 2003).
 
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 C.F.R. § 3.160(e) (1977, 2003).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).

C.  CUE

A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

III.  Analysis of CUE Claim

Initially, the Board notes that the Court has held that the 
VCAA is not applicable to motions for revision of a rating or 
Board decision on the grounds of CUE.  See Juarez v. 
Principi, 16 Vet. App. 518, 520-21 (2002) (per curiam order); 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).

This case was remanded to the Manila RO for additional 
development.  Specifically, the RO was to afford the 
veteran's representative an opportunity to review the record 
and to present arguments on the appeal and to adjudicate the 
CUE claim and the earlier effective date claims, if the CUE 
claim was granted.  If the CUE claim was denied, a 
supplemental statement of the case was to be issued relating 
to the earlier effective date issues and the veteran was to 
be advised of his appellate rights relating to his CUE claim.  
In compliance with the Board's February 2001 remand, in a 
letter dated July 10, 2001, the Manila RO informed the 
appellant of a June 2001 determination that there was no CUE 
in the December 1977 rating decision and advised him of his 
appellate rights.  In July 2002, the Manila RO issued a 
supplemental statement of the case on the earlier effective 
date issues and a statement of the case on the CUE claim.  
The veteran perfected an appeal to the CUE claim.  Although 
there is no local representative of the veteran's service 
organization located in Manila, the case was reviewed by the 
national appeals officer, who submitted an appellant's brief 
in October 2002. 

Given the foregoing, the Board finds that the Manila RO has 
substantially complied with the Board's February 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).      

The San Francisco RO denied entitlement to service connection 
for a nervous condition (diagnosed as schizophrenia, schizo-
affective type) and headaches (claimed as migraines), in a 
December 1977 rating decision, and properly attempted to 
notify the veteran in January 1978 of denial at his address 
of record.  The San Francisco RO provided the veteran with 
contemporaneous notice of his appellate rights.  Although the 
notification was returned as undeliverable.  Under 38 C.F.R. 
§ 19.110 (1977), which was effective in January 1978, the 
failure to receive notice of the right to appeal following a 
denial of a claim, does not extend the applicable time limit 
for initiating an appeal.  He did not express disagreement 
with either of these determinations within one year of the 
notification.  38 C.F.R. §§ 19.112, 19.113, 19.116, 19.118 
(1977).  Thus, the December 1977 decision became final as to 
the questions of service connection for nervous and headache 
disorders.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977) [38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003)].

The veteran in this case seeks an effective date for the 
grant of service connection for major depression with 
psychotic features and chronic headaches prior to the 
currently assigned July 24, 1997.  In so doing he has, first, 
alleged CUE in the San Francisco RO December 1977 rating 
decision that initially denied service connection for such 
disorders.  

Claims for CUE are based on a review of the facts and law 
extant at the time of the adjudication being attacked.  See 
Berger v. Brown, 10 Vet. App. 166 (1997).

Although the veteran had been diagnosed with psychiatric and 
headache disorders in 1977, the law, as extant in December 
1977 and today, provides that to support a grant of service 
connection, there must be competent evidence of a diagnosis 
of the disability for which service connection is claimed and 
competent medical evidence linking the disability to service.  
See 38 C.F.R. § 3.303 (1977, 2003).  Insofar as the facts of 
record at the time of the 1977 decision did not include 
competent medical evidence linking a psychiatric or headache 
disorder to service, the San Francisco RO's denial of service 
connection was consistent with and supported by the factual 
record and the extant law.

The veteran's CUE arguments essentially amount to: first, an 
allegation that the San Francisco RO misapplied extant law 
and, second, that it generally improperly weighed the 
available medical and service evidence.

The Board will first address the veteran's assertions 
relevant to interpretation of the law governing service 
connection.  Still controlling in December 1977, were 38 
U.S.C. § 310 and 38 C.F.R. § 3.303 (1977), which clearly set 
out that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

A review of the particular facts of this case as extant in 
December 1977 shows that, despite medical evidence showing 
diagnoses of psychiatric and headache disorders, no medical 
professional opined that the veteran's diagnosed disorders 
related to his military service.  38 C.F.R. § 3.303.  In 
May/June 1977 VA hospital mental status and physical 
examination reports, the examiner noted that the veteran 
complained of depression and loneliness because he had been 
unable to find a suitable female companion and reported that 
he had been contemplating suicide.  The veteran had a history 
of two suicidal attempts, the first when he took an overdose 
of Stelazine in May 1976 and was hospitalized at the Los 
Angeles County Hospital due to depression over losing a 
girlfriend.  He was diagnosed with personality disorder, 
passive dependent personality.  His second attempt was in 
December 1976 when he took an overdose of Sominex, again due 
to loneliness and was hospitalized at the Palo Alto VAMC.  
The veteran described himself as a "hoodlum kid" and stated 
that he quit school during his junior year and went to job 
corps and earned a GED and brick mason apprentice credentials 
in nine months.  He reported that he went into the Seabees 
and was discharged after nine months being given a general 
discharge because of "lack of work."  After attending college 
in Dayton for one year, in 1974, he goofed around and became 
deeply involved with the Hare Krishna religion and joined the 
movement one and one-half years ago and relocated to 
California, where he lived on the streets and slept in 
alleys, bushes and missions.  On examination, the veteran was 
constantly religiously preoccupied and justified all of his 
inappropriate actions on the basis of his dealing with truth 
and everyone else being wrong.  He reported hallucinations of 
evil spirits attacking him through negative thoughts; felt he 
had some telepathic powers; and related one episode of 
hearing an auditory hallucination.  The veteran also 
complained of headaches reportedly from a childhood head 
injury, which caused sporadic headaches that might occur and 
last for days and then be symptom-free for months.  He 
described his headaches as tightness in the temples with 
continuous throbbing pain.  The diagnoses were schizophrenic 
reaction, schizo-affective type, and headache, probably 
tension.  The examiner did not link either disorder to 
service.  Thus, the December 1977 rating decision was 
consistent with governing law requiring competent evidence of 
a current disability related to service.

The veteran has, as noted, also presented arguments that in 
effect amount to a disagreement with how the San Francisco RO 
weighed the facts in the December 1977 rating decision.  He 
has argued that it did not give enough significance to his 
demonstrated symptomatology and its continuity following 
service.  The fact remains that mere disagreement with the 
weighing of service personnel records or medical evidence 
extant in 1977 does not amount to CUE.  Russell, 3 Vet. App. 
at 313-14.  Again, the record, as extant in 1977, shows no 
competent medical opinion that the veteran's diagnosed 
psychiatric and headache disorders were attributable to the 
veteran's period of service.  As such, no error, of the sort 
that is undebatable, is shown and no CUE exists in the 
December 1977 decision.  38 C.F.R. § 3.105(a).  The veteran's 
remedy was to appeal the December 1977 rating decision.  As 
he did not do so, this decision became final.


ORDER

The December 1977 rating decision, denying entitlement to 
service connection for a nervous condition (diagnosed as 
schizophrenia, schizo-affective type) and headaches (claimed 
as migraines), was not clearly and unmistakably erroneous; to 
this extent the appeal is denied.


REMAND

The RO should ensure compliance with the notice and duty to 
assist provisions of the VCAA on remand.  The VCAA requires 
that VA must provide notice that informs the claimant (1) of 
any information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003).  In this case, the 
initial agency of original jurisdiction (AOJ) decision was 
made before November 9, 2000, the date the VCAA was enacted.  

The VA General Counsel has held that the notice provisions of 
the VCAA generally are not applicable to earlier effective 
date claims.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  In this case, however, the finding in 
Huston v. Principi, 17 Vet. App. 195, 202 (2003), applies as 
the section 5103(a) notice was not received by the veteran 
prior to the December 1998 Hearing Officer Decision or the 
March 1999 statement of the case.  In particular, the RO has 
not notified the veteran of what evidence he needs to 
establish an earlier effective date nor indicated what 
evidence VA has obtained and/or plans to obtain, or what he 
needs to provide, if any.  Thus, to afford due process to the 
veteran, the case must be remanded to insure VCAA content-
complying notice.  See VAOPGCPREC 7-2004.  

While hospitalized in January 1978, the veteran was notified 
by the Social Security Administration (SSA) that he was 
disabled of June 1976 for receipt of SSA benefits.  The RO 
should attempt to obtain copies of any SSA records not 
already in the record.  In particular, there does not appear 
to be copies of the initial SSA determination or all of the 
supporting medical records.  Moreover, a June 1977 VA 
hospital report reflects that the veteran was previously 
admitted in December 1976 to the Palo Alto VA Hospital and 
discharged on January 6, 1977.  On remand, the RO should 
attempt to obtain copies of the December 1976/January 1977 VA 
hospital records.
 
Accordingly, further appellate consideration will be deferred 
and case is REMANDED to the RO for the following:

1.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
for disability benefits from the SSA 
filed by the veteran.  If records are 
unavailable, the SSA should so indicate.

2.  The RO should attempt to obtain 
copies of the veteran's records for 
hospitalization in December 1976 and 
January 1977 at the Palo Alto VA Medical 
Center (VAMC).  If records are 
unavailable, including a search of the 
archives, the VAMC should so indicate.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) about the information and 
evidence not of record that is necessary 
to substantiate his earlier effective 
date claims; (2) about the information 
and evidence that VA has and/or will seek 
to provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues 
remaining on appeal.

4.  After completion of 1 through 3 
above, the RO should readjudicate the 
veteran's claims for earlier effective 
dates.  In so doing the RO must review 
the record to ascertain whether, prior to 
July 24, 1997, there was an earlier 
informal claim of record for service 
connection.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



